                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                  UNITED STATES DISTRICT COURT

                                  10                                 NORTHERN DISTRICT OF CALIFORNIA

                                  11

                                  12     SHERIE ABEL,                                       Case No. 17-cv-03734-SI
Northern District of California
 United States District Court




                                  13                    Plaintiff,
                                                                                            ORDER RE JOINT DISCOVERY
                                  14             v.                                         DISPUTE LETTER NO. 1
                                  15     OCEANIC ARCATA, LP, et al.,                        Re: Dkt. Nos. 62, 64
                                  16                    Defendants.

                                  17

                                  18          On September 27, 2019, the parties submit a joint discovery dispute letter regarding

                                  19   plaintiff’s responses to defendant Oceanic Arcata LP’s (“Oceanic”) special interrogatories set one

                                  20   (“SROGS”). This order follows.

                                  21          Defendant argues plaintiff’s responses are deficient and, while defendant admits to having a

                                  22   copy of plaintiff’s medical records, argues that the records are so voluminous that the defense cannot

                                  23   know which pages are relevant without guidance from plaintiff. Plaintiff’s medical records span

                                  24   over 1100 pages and plaintiff listed 23 treating doctors in her expert disclosures. Dkt. No. 64 at 3.

                                  25          Plaintiff argues the burden of providing the information sought is the same for both parties

                                  26   and therefore plaintiff need not answer pursuant to FRCP 33(d). The Court disagrees.

                                  27          Plaintiff is in a better position to answer many of the questions posed and indeed will need

                                  28   to do so for trial. The Court will address each subset of SROGs in turn below.
                                   1          Oceanic’s SROGs 1-11 ask for (1) dates of medical treatment; (2) names and addresses of

                                   2   medical providers; and (3) costs plaintiff claims for medical treatment for various periods, all in

                                   3   connection with injuries plaintiff allegedly sustained at the Red Roof Inn in Arcata (“the Incident”).

                                   4   Dkt. No. 64 at 8-9.1 In response to each of these requests, plaintiff stated: “Objection: Undue and

                                   5   burdensome. Statement of Reason: Plaintiff’s medical records are held by each individual medical

                                   6   provider. As such, because they are as equally available to the defense as they are the plaintiff (and

                                   7   the cost would be nearly identical), no response will be provided.” Id. at 16-18. Plaintiff shall

                                   8   supplement her responses to SROGs 1-11 on or before October 23, 2019.

                                   9          SROG 12 asks plaintiff to describe any future medical treatment she may require in

                                  10   connection with the Incident. Dkt. No. 64 at 9. Plaintiff objected arguing the request calls for expert

                                  11   testimony and refused to answer. Id. at 18. The Court agrees with plaintiff’s objection and she need

                                  12   not supplement her answer.
Northern District of California
 United States District Court




                                  13          SROGs 13-20 ask plaintiff whether during various time periods, in connection with the

                                  14   Incident, she has been diagnosed with heterotrophic ossification, rectal prolapse, dysreflexia, and

                                  15   pressure sores/ulcers, and to provide the name and address of the medical provider who diagnosed

                                  16   and treated her. Dkt. No. 64 at 10. Plaintiff’s response to each of these requests stated: “Objection:

                                  17   Undue and burdensome. Statement of Reason: Plaintiff’s medical records are held by each

                                  18   individual medical provider. As such, because they are as equally available to the defense as they

                                  19   are the plaintiff (and the cost would be nearly identical), no response will be provided.” Id. at 18-

                                  20   21. Plaintiff shall supplement her responses to SROGs 1-11 on or before October 23, 2019.

                                  21          SROGs 21-24 ask plaintiff to detail various monetary claims including: (1) claimed medical

                                  22   expenses stemming from the Incident; (2) wage losses stemming from the Incident, and how plaintiff

                                  23   calculates said wage loss; and (3) economic damages stemming from the Incident. Dkt. No. 64 at

                                  24   11. Plaintiff refused to respond to SROG 21, arguing the information was equally available to

                                  25   defendant. Id. at 20. Plaintiff shall supplement her response to SROG 21 on or before October 23,

                                  26   2019. Plaintiff’s responses to SROG 22, 23, and 24 are sufficient.

                                  27
                                              1
                                  28            For ease of reference, page numbers refer to the ECF assigned page number in the upper
                                       right corner of the document.
                                                                                       2
                                   1          SROG 25 asks: “How can hot water coming out of a shower spray nozzle pointed at the body

                                   2   of a person sitting in a Hoyer lift cause burns only to the buttocks and hip area of the sitting person?”

                                   3   Dkt. No. 64 at 11. Plaintiff objected, arguing the request is argumentative, assumes facts not in

                                   4   evidence, and calls for expert testimony, and on those bases refused to answer. The Court agrees

                                   5   with plaintiff; no answer is required.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: October 7, 2019

                                   9                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
